Citation Nr: 1825050	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  07-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury from February 1, 2010 to November 21, 2011.

2.  Entitlement to an initial rating in excess of 40 percent for residuals of a traumatic brain injury since November 22, 2011.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic headaches.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 



WITNESSES AT HEARING ON APPEAL

Appellant and H. M., L.C.S.W


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a hearing held in February 2013.

In June 2013, the Board granted a 30 percent rating for posttraumatic headaches but denied a rating higher than 30 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Joint Motion for Partial Remand, the parties agreed to vacate that portion of the Board's June 2013 decision denying a rating higher than 30 percent for posttraumatic headaches.  The issue was then remanded by the Board in June 2014 for further development.

The June 2013 Board decision also granted an increased rating of 70 percent for posttraumatic stress disorder, but denied a rating higher than 70 percent.  This decision was not disturbed by the Court's 2013 Joint Motion for Partial Remand, and the Board's decision is final.  The Board notes that while the issue of entitlement to a rating higher than 70 percent for posttraumatic stress disorder was listed on March 2017 and February 2018 supplemental statements of the case, this issue has already been adjudicated, and is no longer on appeal.  If the Veteran would like to submit a claim of entitlement to a rating higher than 70 percent for posttraumatic stress disorder, he is advised to submit a new claim on the appropriate form.  See 38 C.F.R. §§ 3.155, 3.160 (2017). 

The issues of entitlement to increased initial ratings for a traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that Veteran's posttraumatic headaches were not very frequent completely prostrating and did not manifest with prolonged attacks productive of severe economic inadaptability.

2.  The combined impact of the Veteran's service-connected posttraumatic stress disorder with substance abuse, residuals of a traumatic brain injury, painful scars, posttraumatic headaches, tinnitus, and defective vision prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for posttraumatic headaches has not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for an award of a total disability evaluation based on individual unemployability due to service-connected disorders were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Posttraumatic Headaches

The Veteran contends that his posttraumatic headaches warrant a rating higher than 30 percent.  At a February 2013 Board hearing, the Veteran testified that he had severe headaches.  While there were sometimes that he could continue to work while experiencing them, the appellant testified that sometimes they caused vomiting or required resting in a dark area.  The appellant stated that he had headaches about three times a week.  A VA social worker testified that the appellant's headaches affected the Veteran's entire life.  

The record also contains written statements from the Veteran indicating that migraine headaches occurred four to five times a week and required bedrest sometimes lasting 24 hours, and that he suffered from daily migraines and was required to carry tablets for the onset of his migraines.  He has written that he experiences stabbing pain in his head and that this causes difficulty concentrating and affects his ability to work.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned for different periods of time during the pendency of the appeal when appropriate.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  The next higher evaluation of 30 percent requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The word "severe," as used in the various diagnostic codes, is not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

In this case, the preponderance of the medical evidence does not show that the Veteran has had very frequent completely prostrating attacks which were manifested by prolonged attacks that were productive of severe economic inadaptability at any time during the period on appeal.

At an October 2005 VA examination, the Veteran reported his headaches were not treated with medication.  He reported headaches at least five days week that were constant.  Occasional vomiting was associated with the headaches.  The claimant reported that he was unemployed and that he had not worked since 2004 because of his headaches.  Examination revealed he was neurologically intact, the cranial nerves were intact, and no abnormal or pathological reflexes elicited.  The examiner's impression was "posttraumatic headaches which interfere with employment, since he is an unskilled laborer, and interfere with his performance in the heat and the elements of everyday life"

The Veteran's VA medical records show frequent complaints of headaches throughout the entire period on appeal.  In May 2009, it was noted that the headaches did not appear to have impaired the Veteran's mental capacity, judgment or physical abilities relative to activities of daily living, general activity or with the performance of his duties.  The examiner related that it also appeared that the Veteran lived with the headaches and led a relatively normal private and professional life.  In August 2009, the Veteran reported that he used all his sick leave due to headache pain.  

In August 2013, the Veteran reported that he had missed some work due to headaches.  At several appointments in 2014, the Veteran complained of constant, chronic headaches that interrupted his sleep.  He stated that once a day or once a week the pain would become sharp and worse for periods lasting from five minutes to half a day.  In August 2016, he was treated for dehydration with accompanying headache which had required that he lie down.  In November 2017, the Veteran reported getting a headache everyday across his forehead, but stated that with his new medication, he was able to sleep through the night without a headache.

At a November 2010 VA examination, the Veteran described his headaches as a 10 on a 1 to 10 scale.  He reported headaches on average seven times a week which lasted for 24 hours.  Tension headaches were diagnosed.  The effect of headaches on the Veteran's usual occupation and daily functioning, according to the examiner, was judged to be an occasional disorientation and difficulty functioning.  

At the November 2011 VA examination the Veteran's headaches were described as frontal and of the left side back of the head with radiation all over the head.  The headaches occurred when laying supine, sitting, and standing.  With the headaches, the appellant was able to work but required medication.  The Veteran reported an average of four headaches per week which lasted for seven days.  Post traumatic headaches were diagnosed.  The headaches were noted to slow the Veteran down occupationally but he continued.  The examiner found no effect on the Veteran's daily activities.  

In January 2012, the VA examiner stated that the Veteran's headaches were not prostrating and that he could continue ordinary activity after short rest.  

A March 2014 evaluation was submitted by a certified rehabilitation counselor who discussed how the Veteran's dizziness, headaches, and posttraumatic stress disorder symptoms had caused him to need to take time off work.  The counselor discussed some of the Veteran's past treatment for his various service-connected disabilities, including headaches, and noted that the claimant had indicated that his chronic headache pain was his biggest issue, as his pain interrupts his sleep and causes him to have fatigue during the day.  The examiner concluded that the Veteran's service-connected disorders prevented him from successful competitive employment.

The Veteran next attended a VA neurological examination in October 2015.  The examiner indicated that the Veteran had constant head pain, nausea, vomiting, sensitivity to light and sound, and sensory changes, and that his head pain could last for one to two days.  The examiner wrote that the Veteran had characteristic prostrating attacks of migraine pain once every month, but that the Veteran did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  The Veteran reported that he believed he would miss work once or twice a month because of a headache.

The Veteran most recently attended a VA examination in November 2017.  The Veteran reported that his head hurt all time and that it felt like a hammer.  He stated that even when he was working, he would work through the headache, trying to keep busy to keep his mind off of the headache.  The examiner indicated that the Veteran had pulsating or throbbing head pain on both sides of the head and that the pain lasted for more than two days.  Significantly, the examiner did not find that the Veteran had characteristic prostrating attacks of migraine pain.  He concluded that the headache disability did not impact the Veteran's ability to work.

The Board has reviewed all of the evidence of record, and finds that the preponderance of the evidence does not indicate that a rating higher than 30 percent is warranted.  Under Diagnostic Code 8100, the criteria for a 50 percent rating requires a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met.   

The record reflects that the Veteran frequently reported having persistent headaches, which occurred either several times a week, daily, or were constant in nature.  The majority of these headaches, however, have not been shown to be completely prostrating.  The Veteran himself reported at the November 2017 VA examination that he would work through the pain of his headaches, and that keeping busy helped to keep his mind off of his headaches.  At the November 2011 VA examination he also reported being able to work with a headache, although he required medication.  At the February 2013 Board hearing he also reported that he was sometimes able to work through his headaches.  

The October 2015 VA neurological evaluation did, however, find that the Veteran had prostrating attacks of migraine pain once a month.  The Veteran also reported that he believed he would miss work once or twice a month due to headaches.  The occurrence of prostrating headaches once a month allows for a rating of 30 percent, as this is specifically the frequency listed within that criteria.  The Board does not find, however, that there is any evidence that the Veteran has had "very frequent completely prostrating and prolonged attacks."  While the rating criteria does not define "very frequent," it is presumed that it would have to be far more frequently than once per month.  While the Veteran has also reported that he has had severe headaches multiple times a week, the evidence does not indicate that these headaches are "prostrating" headaches, as he has sometimes been able to continue working while having a headache, and he reported that he would miss work once or twice a month due to a headache. 

No VA examination has found that the Veteran has had very frequent prostrating headaches.  The November 2010 and November 2011 VA examiners also found that the Veteran's headaches caused difficulties in his ability to perform occupational activities, but they did not indicate that the appellant had any headaches that were prostrating, and the November 2011 examiner found no effect on the Veteran's daily activities.  The January 2012 and November 2017 VA examiners also found that the Veteran's headaches were not prostrating, and the October 2015 VA examiner found that the Veteran did not have very frequent and prolonged attacks of migraine pain productive of severe economic inadaptability.  The Veteran's VA treatment records do not show any evidence of a prostrating migraine headache attack, and there is no other medical evidence showing that the Veteran had prostrating headaches more than approximately once a month.

The Board, as the fact-finder, has reviewed all of the medical evidence and lay statements of the Veteran, and finds that in their totality, the preponderance of the most credible evidence indicates that for the entire period on appeal, the Veteran's prostrating attacks occurred on an average of once a month, but were not very frequently completely prostrating and prolonged.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board also finds that these prostrating attacks were not productive of severe economic inadaptability, or capable of producing severe economic inadaptability.  The Board is mindful that "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a total disability evaluation based on individual unemployability.  Pierce, 18 Vet. App. 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the headaches must be, at minimum, capable of producing "severe" economic inadaptability.  According to the Veteran, he would miss approximately one or two days of work a month due to headaches, and in August 2009 he stated that he had used all his sick leave due to headaches.  The Board accepts the Veteran's lay assertions as credible, but does not find that they constitute evidence of "severe" economic inadaptability.  The use of this amount of paid or unpaid leave is not found to be outside of the bounds of the normal impact such headaches would have on employment, and the Board does not find that these assertions indicate impairment that is "severe."  

The Board acknowledges that the October 2005 VA examiner found that the Veteran headaches did interfere with his employment, because he was an unskilled laborer, and that they interfered with his performance in the heat and elements of daily life.  While this does indicate some interference with the Veteran's occupational functioning, the October 2005 VA examiner did not find that the appellant had frequent and prolonged prostrating attacks or state that this was the cause of the interference with his employment.  The October 2005 examiner did not qualify to what extent the headaches interfered with employment.  As previously noted, it is not sufficient that there be any degree on interference with occupational functioning, but under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the disorder must be capable of producing severe economic inadaptability, and the October 2005 VA examiner did not indicate that this was the case.  Furthermore, the Board finds that this single medical opinion is outweighed by the many subsequent medical opinions which did not find that the Veteran had very frequent completely prostrating or prolonged attacks which were capable of producing severe economic inadaptability.

The Veteran has submitted evidence showing that he was warned by his supervisor about missing so much work, but this was after he had missed far more than one or two days of work a month, and there is no indication that these missed days were due solely to the Veteran's headaches.  The majority of the medical evidence of record indicates that the Veteran did have difficulty maintaining his employment from 2007 to 2013, and ultimately had to stop working in 2013.  This was due, however, to the cumulative effects of all of the Veteran's service-connected disabilities.  The Veteran's application for a total disability rating based on individual unemployability clearly indicated that it was all of his service-connected disabilities which prevented him from working, and the March 2014 evaluation from a rehabilitation counselor stated that the Veteran's dizziness, headaches, and posttraumatic stress disorder caused him to have to take time off work, and that his service-connected disorders together prevented him from being able to maintain gainful employment.  This opinion does not, however, address whether the Veteran's headaches alone would have been capable of causing severe economic inadaptability.  

There is no other competent medical evidence indicating that the Veteran's posttraumatic headaches alone were capable of producing severe economic inadaptability.  The March 2014 private evaluation does not discuss the impact of the Veteran's headaches alone, and none of the many VA examinations of record found that the claimant's headaches caused severe economic inadaptability due to prolonged prostrating attacks.  While the Veteran occasionally reported missing work due to headaches, there is no evidence that he missed work due to headaches with such frequency that the impairment from headaches alone caused, or was capable of causing, severe economic inadaptability.  

The Board acknowledges that the Veteran has asserted missing work due to headaches, and that the October 2005 VA examination and March 2014 evaluation found that headaches were a component affecting the Veteran's ability to maintain employment.  Having just some impact on employability is the entire reason why a disability such as this is assigned compensation benefits in the first place.  See 38 C.F.R. § 4.1 (The rating assigned is meant to represent the average impairment in earning capacity.)  Having some impact on employability does not indicate that the Veteran's headaches are capable of producing severe impact on productability, which is a criterion that is required for a 50 percent rating under Diagnostic Code 8100.

In sum, the VA examinations and the other medical evidence of record show that the Veteran had frequent headaches throughout the appeal period, but they do not demonstrate that his headaches were both very frequent and completely prostrating such that they were productive of or capable of producing severe economic inadaptability.  As the evidence has not shown that his headaches impacted his ability to work to a degree that they are "producing" or "capable of producing" economic inadaptability, the Board finds that the weight of the evidence precludes concluding that his headaches are capable of producing "severe" economic inadaptability.  
 
The Board finds that the symptoms and impairment caused by the Veteran's posttraumatic headaches are adequately reflected in the rating criteria applied under Diagnostic Code 8100.  See 38 C.F.R. § 4.21 (Although not all cases of a disorder will show all criteria specified, rating with impairment of function should be coordinated with findings sufficiently characteristic to identify the disease and the disability).  VA regulations provide that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In this case, the Board finds that there is no question as to which of two disability evaluations should be applied, as the preponderance of the evidence indicates that the Veteran had prostrating attacks once a month, but these attacks were not shown to be very frequent or productive of severe economic inadaptability.  The 30 percent rating current assigned is appropriate, and no higher rating is warranted.  See 38 C.F.R. § 4.1.

The Board has considered the Veteran's lay statements regarding the functional impact of his service-connected posttraumatic headaches.   He is competent to report his own observations with regard to the severity of his disability, including reports of pain, light sensitivity, and vomiting.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that he has severe headache pain throughout the day, which sometimes worsens and results in vomiting or sensitivity to light.  These statements are credible and consistent with the rating assigned, and are the primary basis for why the Board, in its prior June 2013 decision, increased his rating to 30 percent, which requires a showing of prostrating attacks on average once a month.  The Board does not, however, find that the Veteran is competent to provide an opinion on whether his headaches, alone, are capable of producing severe economic inadaptability, and furthermore, his testimony must be weighed against the other evidence of record.  Here, the preponderance of the other evidence, including VA examination reports and treatment records are, together, of greater probative weight than the Veteran's more general lay assertions.

The Board therefore finds that the preponderance of the evidence is against finding that a rating higher than 30 percent is warranted for posttraumatic headaches for any part of the period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine and whether any reasonable doubt can be resolved in favor of the Veteran, but as the preponderance of the evidence is against the claim, it is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494.

Total Disability Rating Based on Individual Unemployability

In April 2005, the Veteran wrote to VA requesting to open a claim of entitlement to a total disability rating based on individual unemployability.  The Veteran reported that he was unable to work because of his posttraumatic stress disorder, nervous system, and multiple other service-connected disabilities.  The Veteran has submitted written statements indicating that while he has worked some since then; his employment was compensated work therapy through a VA vocational rehabilitation program.  He has submitted July 2011, May 2012, and October 2012 memoranda from his VA program employer indicating that he was taking excessive leave from his job as a housekeeping aid and was excessively late to work.  The evidence indicates that the Veteran stopped working for VA in August 2013.

At a February 2013 Board hearing, the appellant described how he had tried to go to work, but was frequently unable due to the severity of his headaches and anxiety symptoms, including panic attacks.  He also discussed how he is unable to handle stressful situations and that this has caused difficulties in dealing with people at work, and he stated that he sometimes missed up to 20 hours of work a week due to his disabilities.  A licensed VA social worker also attended the hearing, and stated that he had been working with the Veteran since 2005 and that the appellant had entered a work therapy program due to his struggles with posttraumatic stress disorder and substance abuse.  The social worker discussed how the Veteran had made improvements in his life since starting the program, but that his symptoms, including difficulty sleeping and interacting socially, made it difficult for him to continue with full-time employment. 

VA will grant a total disability evaluation based on individual unemployability due to service-connected disorders when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment means, generally, that the work provides income above the poverty level established by the United States Department of Commerce.  Marginal employment may also be held to exist on a facts found basis when the employment is in a protected environment such as a family business or sheltered workshop, even when the earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Factors to be considered in determining entitlement to a total disability rating based on individual unemployability include, but are not limited to, employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

The Veteran is currently service-connected for posttraumatic stress disorder with substance abuse (70 percent); residuals of a traumatic brain injury (40 percent); painful scars of the right forearm (40 percent); posttraumatic headaches (30 percent);  scars of the head, left ear, right temple, nose and jaw (10 percent); tinnitus (10 percent); and at a noncompensable rate for defective vision and left wrist and right forearm linear scars.  The combined rating is 90 percent.  Thus, the Veteran meets the criteria to be eligible for a schedular total disability evaluation based on individual unemployability due to service-connected disorders under 38 C.F.R. § 4.16(a).

The record also contains competent evidence indicating that the Veteran is unable to obtain or maintain gainful employment due to his service-connected disabilities.  

The Veteran has submitted a March 2014 assessment from a certified rehabilitation counselor.  After conducting two telephone interviews with the Veteran, the counselor discussed the Veteran's service-connected disabilities and employment history.  The counselor stated that the Veteran's work at the VA Hospital was not regular full-time employment, but was compensated work therapy or "supported work" through a substance abuse program.  He wrote that the Veteran had used up all of his sick leave and had excessive absences due to dizziness, headaches, and symptoms of posttraumatic stress disorder.  The counselor wrote that the Veteran had a ninth grade education and had been a below average student.  He wrote that "the Veteran's recent and relevant compensation and pension exams, his self-reports, his lack of any recent or relevant substantially competitive and gainful work that he can still perform, as well as the medical records taken as a whole do not establish a functional basis that would allow him to obtain or maintain substantially gainful employment, even Sedentary unskilled employment (that is the least mentally and physically demanding work available in the labor market) that he is indeed disabled from all competitive employment."  

The Board accepts that the March 2014 assessment is from a qualified expert in the field of occupational rehabilitation, and his opinion regarding the Veteran's ability to work is highly probative.  The Board therefore finds that there is adequate, competent evidence indicating that the Veteran's service-connected disabilities alone do prevent him from being able to obtain or maintain substantially gainful employment, and entitlement to a total disability rating based on individual unemployability is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

'

ORDER

Entitlement to a rating in excess of 30 percent for posttraumatic headaches is denied.

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

In May 2012, the Veteran submitted a claim of entitlement to service connection for residuals of a traumatic brain injury.  In a July 2013 rating decision, entitlement to service connection for residuals of a traumatic brain injury was granted, and the Veteran was assigned an evaluation of 10 percent from February 1, 2010 to November 21, 2011, and a 40 percent evaluation since November 22, 2011.  In May 2014, the Veteran submitted a notice of disagreement requesting an increased rating for his traumatic brain injury.  

The Veteran was never issued a statement of the case regarding his claim for increased initial ratings for a traumatic brain injury.  The issue of entitlement to a rating in excess of 40 percent for a traumatic brain injury was, however, included in March 2017 and February 2018 supplemental statements of the case, but this is not the appropriate procedure for addressing this issue, nor did these adjudications consider the entire period that is still on appeal, which is from February 1, 2010 to the present.  The Veteran's claim for a higher rating since February 1, 2010 has remained pending, as he submitted his notice of disagreement within one year of the initial rating decision granting service connection.  VA regulations prohibit the use of a supplemental statement of the case to announce decisions by the agency of original jurisdiction on issues not previously addressed in a statement of the case or to respond to a notice of disagreement.  38 C.F.R. § 19.31(a) (2017).  The failure to send a statement of this case on this issue also means that the Veteran has not received adequate notice regarding the appeal process for this issue, and has not been provided with an opportunity to perfect an appeal of the issue or to request a Board hearing.  See 38 C.F.R. § 19.30 (2017).  The Board therefore remands this issue so that an appropriate statement of the case can be issued to the Veteran and his attorney.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a statement of the case addressing the claims of entitlement to an initial rating for residuals of a traumatic brain injury in excess of 10 percent from February 1, 2010 to November 21, 2011 and in excess of 40 percent since November 22, 2011.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran and his attorney that the Board will not exercise appellate jurisdiction over this claim absent a timely perfected appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


